Cooper, Judge.
This court having entered on February 28, 1990, a judgment in the above-styled case, 195 Ga. App. 252 (393 SE2d 4) (1990), affirming the judgment of the trial court; and the judgment of this court having been reversed by the Supreme Court in McDaniel v. Hendrix, 260 Ga. 857 (401 SE2d 260) (1991), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


Sognier, C. J., McMurray, P. J., Banke, P. J., Birdsong, P. J., Carley, Pope, Beasley and Andrews, JJ., concur.